Case 1:19-cv-00410-NT Document 79 Filed 10/07/19 Page 1 of 3     PageID #: 490



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MAINE


 COMCAST OF MAINE/NEW
 HAMPSHIRE, INC.; A&E TELEVISION
 NETWORKS, LLC; C-SPAN; CBS CORP.;
 DISCOVERY, INC.; DISNEY
 ENTERPRISES, INC.; FOX CABLE                CASE NO. 1:19-CV-00410-NT
 NETWORK SERVICES, LLC;
 NBCUNIVERSAL MEDIA, LLC; NEW             DEFENDANT TOWN OF HARPSWELL’S
 ENGLAND SPORTS NETWORK, LP;             OPPOSITION TO PLAINTIFFS’ MOTION FOR
 AND VIACOM INC.,                              PRELIMINARY INJUNCTION

     Plaintiffs,
v.

JANET MILLS, IN HER OFFICIAL
CAPACITY AS THE GOVERNOR OF
MAINE; AARON FREY, IN HIS OFFICIAL
CAPACITY AS THE ATTORNEY
GENERAL OF MAINE; THE CITY OF
BATH, MAINE; THE TOWN OF
BERWICK, MAINE; THE TOWN OF
BOWDOIN, MAINE; THE TOWN OF
BOWDOINHAM, MAINE; THE TOWN OF
BRUNSWICK, MAINE; THE TOWN OF
DURHAM, MAINE; THE TOWN OF
ELIOT, MAINE; THE TOWN OF
FREEPORT, MAINE; THE TOWN OF
HARPSWELL, MAINE; THE TOWN OF
KITTERY, MAINE; THE TOWN OF
PHIPPSBURG, MAINE; THE TOWN OF
SOUTH BERWICK, MAINE; THE TOWN
OF TOPSHAM, MAINE; THE TOWN OF
WEST BATH, MAINE; AND THE TOWN
OF WOOLWICH, MAINE;
           Defendants.
 Case 1:19-cv-00410-NT Document 79 Filed 10/07/19 Page 2 of 3                      PageID #: 491



 DEFENDANT TOWN OF HARPSWELL’S OPPOSITION TO PLAINTIFFS’ MOTION
                 FOR PRELIMINARY INJUNCTION

       Defendant Town of Harpswell (hereinafter “Town”) hereby joins in Defendant Janet

Mills, in her official capacity as the Governor of Maine, and Aaron Frey, in his official capacity

as the Attorney General of Maine (hereinafter “State”) Opposition to the Plaintiffs’ Motion for

Preliminary Injunction (ECF Filing # 69) filed with the Court on October 7, 2019. Regardless,

injunctive relief against the Town is not appropriate because this Court does not have subject

matter jurisdiction to adjudicate the Plaintiffs’ complaint with respect to the Town for all the

reasons set forth in the Town’s Motion to Dismiss (ECF Filing # 73).



Dated: October 7, 2019                                         /s/ Jeffery T. Piampiano
                                                              Jeffery T. Piampiano
                                                              Amy K. Tchao

                                                              DRUMMOND WOODSUM
                                                              84 Marginal Way, Suite 600
                                                              Portland, Maine 04101-2480
                                                              207-772-1941
                                                              jpiampiano@dwmlaw.com

                                                              Attorney for Defendant
                                                              Town of Harpswell, Maine
 Case 1:19-cv-00410-NT Document 79 Filed 10/07/19 Page 3 of 3                     PageID #: 492



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, I electronically filed the forgoing Opposition to

Plaintiffs’ Motion for Preliminary Injunction with the Clerk of Court using the CM/ECF system,

which will send notification of such filings to all counsel of record.

                                                              /s/ Jeffery T. Piampiano
                                                              Jeffery T. Piampiano
                                                              Amy K. Tchao

                                                              DRUMMOND WOODSUM
                                                              84 Marginal Way, Suite 600
                                                              Portland, ME 04101-2480
                                                              207-772-1941
                                                              jpiampiano@dwmlaw.com

                                                              Attorney for Defendant
                                                              Town of Harpswell
